Title: From Benjamin Franklin to Daniel Wister, 14 July 1773
From: Franklin, Benjamin
To: Wister, Daniel


Dear Sir,
London, July 14. 1773
I received yours of April 30. Much Business has hitherto prevented my visiting your Creditors, with the Proposal you mention. But in a Week or two I expect a little Leisure, which I shall apply to that purpose. I wish it may prove successful, as I truly compassionate your Situation. I shall soon after let you know what may be expected from them. I am, Your Friend and humble Servant
B F
Mr Daniel WistarPer Capt Osborne
